Appeal by the defendant from four judgments of the Supreme Court, Kings County (Gold-stein, J.), all rendered December 12, 1983, convicting him of robbery in the first degree (three counts; one each under indictments Nos. 1213/83, 2852/83 and 2949/83), and burglary in the second degree (under indictment No. 3044/83), upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s challenge to the sufficiency of his plea allocutions has not been preserved for appellate review as a matter of law, since he failed to move to withdraw his pleas prior to sentencing (see, People v Pellegrino, 60 NY2d 636; People v Pascale, 48 NY2d 997). In any event, the facts recited in the allocutions were sufficient to establish the essential elements of the crimes as charged (Penal Law § 160.15 [4]; see, People v Baskerville, 60 NY2d 374; People v Lockwood, 52 NY2d 790). Furthermore, the issue of the operability of any gun was never raised by the defendant as an affirmative defense. The defendant’s remaining contentions on appeal are similarly unpreserved for review or meritless. Mollen, P. J., Bracken, Rubin, Kooper and Spatt, JJ., concur.